OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07324 Gardner Lewis Investment Trust (Exact name of registrant as specified in charter) 285 Wilmington-West Chester PikeChadds Ford, Pennsylvania (Address of principal executive offices) (Zip code) CT Corporation System,155 Federal Street, Suite 700Boston, MA 02110 (Name and address of agent for service) With a copy to: Tina H. Bloom John H. Lively Ultimus Fund Solutions, LLC The Law Offices of John H. Lively & Associates,Inc. 225 Pictoria Drive, Suite 450 A Member Firm of the 1940 Act Law Group™ Cincinnati, Ohio 45246 11300 Tomahawk Creek Parkway, Suite 310 Leawood, Kansas 66211 Registrant's telephone number, including area code:(610) 558-2800 Date of fiscal year end:October 31, 2014 Date of reporting period: April 30, 2014 Item 1.Reports to Stockholders. The Chesapeake Core Growth Fund Semi-Annual Report April 30, 2014 (Unaudited) Investment Advisor Gardner Lewis Asset Management, L.P. 285 Wilmington-West Chester Pike Chadds Ford, Pennsylvania 19317 www.chesapeakefunds.com Administrator Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, Ohio 45246-0707 1-800-430-3863 The Chesapeake Core Growth Fund The Chesapeake Core Growth Fund vs S&P 500® Total Return Index Sector Diversification April 30, 2014 (Unaudited) Top Ten Holdings April 30, 2014 (Unaudited) Security Description % of Net Assets Apple, Inc. 7.2% EOG Resources, Inc. 5.8% Humana, Inc. 4.1% Bank of America Corp. 4.0% Citigroup, Inc. 4.0% Google, Inc. - Class A 3.6% MasterCard, Inc. - Class A 3.4% salesforce.com, inc. 3.1% Amazon.com, Inc. 3.0% Gilead Sciences, Inc. 2.9% 1 The Chesapeake Core Growth Fund Schedule of Investments April 30, 2014 (Unaudited) Common Stocks — 94.3% Shares Value Consumer Discretionary — 23.6% Hotels, Restaurants & Leisure — 4.8% Starwood Hotels & Resorts Worldwide, Inc. $ Wynn Resorts, Ltd. Household Durables — 1.4% Toll Brothers, Inc. * Internet & Catalog Retail — 5.7% Amazon.com, Inc. * Priceline Group, Inc. (The) * Vipshop Holdings Ltd. - ADR * Media — 8.4% Discovery Communications, Inc. - Class A * Liberty Global plc - Series A * Liberty Global plc - Series C * Liberty Media Corp. - Class A * Walt Disney Co. (The) Multiline Retail — 0.7% J.C. Penney Co., Inc. * Specialty Retail — 1.0% Restoration Hardware Holdings, Inc. * Textiles, Apparel & Luxury Goods — 1.6% Michael Kors Holdings Ltd. * Consumer Staples — 4.7% Food & Staples Retailing — 2.5% Costco Wholesale Corp. Personal Products — 2.2% Estée Lauder Cos., Inc. (The) - Class A Energy — 10.3% Oil, Gas & Consumable Fuels — 10.3% Chesapeake Energy Corp. EOG Resources, Inc. Occidental Petroleum Corp. Pioneer Natural Resources Co. 2 The Chesapeake Core Growth Fund Schedule of Investments (Continued) Common Stocks — 94.3% (Continued) Shares Value Financials — 15.1% Capital Markets — 1.3% Goldman Sachs Group, Inc. (The) $ Diversified Financial Services — 11.4% Bank of America Corp. Citigroup, Inc. MasterCard, Inc. - Class A Insurance — 2.4% American International Group, Inc. Health Care — 9.6% Biotechnology — 5.5% Alexion Pharmaceuticals, Inc. * Gilead Sciences, Inc. * Health Care Providers & Services — 4.1% Humana, Inc. Industrials — 5.4% Aerospace & Defense — 2.9% Boeing Co. (The) Airlines — 2.5% Copa Holdings, S.A. - Class A Spirit Airlines, Inc. * Information Technology — 20.8% Communications Equipment — 2.4% QUALCOMM, Inc. Internet Software & Services — 6.3% Facebook, Inc. - Class A * Google, Inc. - Class C * Software — 4.9% salesforce.com, inc. * Workday, Inc. - Class A * Technology Hardware, Storage & Peripherals — 7.2% Apple, Inc. 3 The Chesapeake Core Growth Fund Schedule of Investments (Continued) Common Stocks — 94.3% (Continued) Shares Value Materials — 3.8% Chemicals — 3.8% Monsanto Co. $ Rockwood Holdings, Inc. Telecommunication Services — 1.0% Diversified Telecommunication Services — 1.0% Crown Castle International Corp. Total Common Stocks (Cost $17,587,193) $ Money Market Funds — 5.7% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (a) $ Fidelity Institutional Money Market Portfolio - Class I, 0.05% (a) Total Money Market Funds (Cost $1,508,722) $ Total Investments at Value — 100.0% (Cost $19,095,915) $ Liabilities in Excess of Other Assets — (0.0%) (b) ) Total Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of April 30, 2014. (b) Percentage rounds to less than 0.1%. See accompanying notes to financial statements. 4 The Chesapeake Core Growth Fund Statement of Assets and Liabilities April 30, 2014 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Cash Dividends receivable Receivable for investment securities sold Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Payable for capital shares redeemed Payable to Advisor (Note 5) Accrued compliance service fees (Note 5) Accrued distribution and service plan fees (Note 5) Payable to administrator (Note 5) Accrued Trustees’ fees (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 5 The Chesapeake Core Growth Fund Statement of Operations For the Six Months Ended April 30, 2014 (Unaudited) INVESTMENT INCOME Dividends $ EXPENSES Investment advisory fees (Note 5) Compliance service fees (Note 5) Professional fees Distribution and service plan fees (Note 5) Fund accounting fees (Note 5) Registration and filing fees Administration fees (Note 5) Transfer agent fees (Note 5) Trustees’ fees and expenses (Note 4) Shareholder account maintenance fees Custodian and bank service fees Reports to shareholders Postage and supplies Insurance expense ICI membership fees Other expenses TOTAL EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/(depreciation) on investments ) NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See accompanying notes to financial statements. 6 The Chesapeake Core Growth Fund Statements of Changes in Net Assets Six Months Ended April 30, 2014 (Unaudited) Year Ended October 31, FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains from security transactions Net change in unrealized appreciation/ (depreciation) on investments ) Net increase in net assets resulting from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) SUMMARY OF CAPITAL SHARE ACTIVITY Shares sold Shares redeemed ) ) Net decrease in shares outstanding ) ) Shares outstanding, beginning of period Shares outstanding, end of period See accompanying notes to financial statements. 7 The Chesapeake Core Growth Fund Financial Highlights Per share data for a share outstanding throughout each period: Six Months Ended April 30, Years Ended October 31, (Unaudited) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains on investments Total from investment operations ) Net asset value at end of period $ Total return (a) 4.90% (b) 28.97% 10.12% (0.97% ) 13.24% 9.59% Net assets at end of period (000’s) $ Ratio of total expenses to average net assets 2.00% (c) 2.02% 1.87% (d) 1.58% (d) 1.52% (d) 1.61% (d) Ratio of net expenses to average net assets (Note 5) 2.00% (c) 2.02% 1.67% 1.39% 1.38% 1.32% Ratio of net investment loss to average net assets (1.11% )(c) (1.04%
